Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that his waiver of the right to appeal is unenforceable. No particular litany is required to render a waiver voluntary, knowing and intelligent (People v Callahan, 80 NY2d 273, 283). Although Supreme Court asked defendant only once whether he was waiving his right to appeal, the record reveals that defendant discussed the waiver with his attorney and that the plea bargain was reasonable and beneficial to defendant. The facts and circumstances surrounding the waiver establish that it was voluntary, knowing and intelligent (see, People v Seaberg, 74 NY2d 1, 11). In any event, were we to reach the issue raised on appeal, we would conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Unauthorized Use Vehicle, 2nd Degree.) Present — Denman, P. J., Lawton, Fallon, Balio and Boehm, JJ.